Citation Nr: 0413059	
Decision Date: 05/20/04    Archive Date: 05/28/04	

DOCKET NO.  03-14 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for papillary 
adenocarcinoma-in-situ of the common bile duct, as well as 
cancer of the stomach, pancreas, gallbladder, and duodenum, 
claimed as the residual of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969, with service in the Republic of Vietnam from 
May 1968 to May 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  


FINDING OF FACT

Adenocarcinoma of the common bile duct, as well as cancer of 
the stomach, pancreas, gallbladder, and duodenum, is not 
shown to have been present in service, or for many years 
thereafter, nor is it the result of exposure to Agent Orange.  


CONCLUSION OF LAW

Adenocarcinoma of the common bile duct, as well as cancer of 
the stomach, pancreas, gallbladder, and duodenum, was not 
incurred in or aggravated by active military service, nor may 
such a disability be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1113, 1116 (West 2002); 38 C.F.R. 
§§ 3.303(d), 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5103, 
5103A (West 2002).  The VCAA includes an enhanced duty on the 
part of the VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of the VA with 
respect to a statutory duty to assist claimants in the 
development of their claims.  In August 2001, the VA issued 
regulations to implement the provisions of the VCAA, which 
are now codified at 38 C.F.R. § 3.1059 (2003).  

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
veteran was, in fact, provided notice in correspondence of 
December 2001, five months prior to the initial AOJ decision 
in April 2002.  Specifically, in a letter of December 2001, 
the veteran was provided with the opportunity to submit 
evidence, notified of what evidence the VA had secured, what 
evidence was still required to substantiate his claim, 
provided a notice of who was responsible for securing the 
evidence, and advised to submit any information or evidence 
in his possession.  The veteran was also provided with a 
Statement of the Case in March 2003, apprising him of VA 
actions in his case.  

In point of fact, the veteran has been provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a Decision Review Officer, or before a Veterans 
Law Judge at the RO or in Washington, D.C.  He has been 
provided with notice of the appropriate laws and regulations, 
and given notice of what evidence he needed to submit, as 
well as what evidence the VA would secure on his behalf.  In 
addition, the veteran was given ample time to respond.  

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In this regard, the Board notes that the 
evidence includes service medical records, as well as VA 
inpatient and outpatient treatment records.  Under the facts 
of this case, "the record has been fully developed" with 
respect to the issue currently on appeal, and "it is 
difficult to discern what additional guidance the VA could 
have provided to the veteran regarding what further evidence 
he could submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  
Accordingly, the Board concludes that it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
claimant has had sufficient notice of the type of information 
needed to support his claims, and of the evidence necessary 
to complete the application.  Accordingly, the duty to assist 
and notify as contemplated by the applicable provisions, 
including the VCAA, has been satisfied with respect to the 
issue on appeal.  

Factual Background

In November 2000, a VA Agent Orange protocol examination was 
undertaken.  At the time of that examination, the veteran 
stated that, while in Vietnam, he was directly sprayed on one 
occasion with Agent Orange.  Also noted was that the veteran 
had spent approximately one year in recently sprayed areas.  
When further questioned, the veteran commented that it was 
"probable" that he had eaten food and drunk water that could 
have been contaminated with Agent Orange.  Also noted was 
that the veteran was most probably exposed to certain other 
herbicides.  When further questioned, the veteran stated that 
he had experienced an unexplained weight loss of 65 pounds 
over the past five months.  

On physical examination, the veteran complained of decreased 
appetite, and stated that he was only able to "keep down" 
soup.  Also noted was a complaint of nausea, but with no 
vomiting.  The veteran indicated that, of late, he had been 
suffering from yellowish, loose stools.  Under the 
circumstances, and given the fact that the veteran was 
obviously jaundiced, with icteric sclera and significant 
weight loss and fatigue, it was determined that he needed 
immediate medical attention, and that his Agent Orange 
examination could be conducted at a later time.  

VA records of hospitalization dated in November 2000 reveal 
that the veteran was hospitalized at that time with 
complaints of nausea, a loss of appetite, weight loss, 
itching, and jaundice.  At the time of admission, it was 
noted that these symptoms had persisted for approximately the 
past six months.  According to the veteran, in June 2000, he 
began to feel weak, and experienced both nausea and diarrhea.  
Reportedly, this went on for several weeks.  The veteran 
later reportedly developed some intermittent dark stools, 
which would alternate with clay-colored stools.  In addition, 
his diarrhea progressed to the point of 8 to 9 episodes per 
day.  The veteran indicated that his urine began to turn 
darker, and that his wife noticed that his skin and eyes were 
becoming "more of a yellow color."  Also noted was that the 
veteran had begun losing weight, to the point where he had 
now lost 55 pounds.  

On physical examination, scleral icterus was present.  The 
veteran's abdomen was soft, nontender, and nondistended, 
though his liver was enlarged, and palpable 5 centimeters 
below the costal margin.  At the time of examination, the 
veteran's liver span was 15 centimeters.  Also noted was that 
the liver surface was irregular and bosselated.  Examination 
of the veteran's skin was positive for jaundice.  

During hospitalization, the veteran underwent evaluation for 
painless jaundice.  This was initially thought to be 
predominantly a direct hyperbilirubinemia with very high 
alkaline phosphatase, a mild increase in transaminases, and 
hepatomegaly.  Differential diagnoses included a pancreatic 
adenocarcinoma of the pancreatic head, liver metastases of an 
unknown primary, sclerosing cholangeitis, and biliary tract 
carcinoma.  Clinical workup included computerized axial 
tomography of the abdomen, which revealed dilated bile ducts 
in the liver.  Ultrasound of the abdomen also revealed the 
presence of dilated bile ducts, with the common bile duct 
enlarged to 2 centimeters.  There was marked dilatation of 
the biliary system all the way down to the duodenum, though 
without evidence of a pancreatic head mass or calculi.  
Possible diagnoses included ampullary stricture, ampullary 
tumor, and adenocarcinoma of the head of the pancreas, as 
well as bile duct carcinoma.  

A VA record of hospitalization dated in January 2001 was 
significant for a discharge diagnosis of papillary 
adenocarcinoma-in-situ of the common bile duct.  

VA outpatient treatment records covering the period from 
February to April 2001 show continued treatment for the 
veteran's adenocarcinoma, as well as for other unrelated 
medical problems.  

Analysis

The veteran in this case seeks service connection for 
adenocarcinoma of the common bile duct, as well as carcinoma 
of the stomach, pancreas, gallbladder, and duodenum.  In 
pertinent part, it is argued that the veteran's carcinoma is 
the result of exposure to Agent Orange in the Republic of 
Vietnam.  

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Moreover, where a veteran served ninety 
(90) days or more during a period of war, and a malignant 
tumor (i.e., cancer) becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. § 3.307, 3.309 
(2003).  Finally, where a veteran was exposed to an herbicide 
agent during active military, naval or air service, the 
following diseases shall be service connected, even though 
there is no record of such disease during service:  
chloracne, or other acneiform disease consistent with 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus, or adult-onset diabetes) Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (i.e., cancers of the lung, 
bronchus, larynx, or trachea), chronic lymphocytic leukemia, 
or soft tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e) (2003).  These diseases shall become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne, other acne disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall become manifest to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(ii) (2003).

Finally, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2003).

In the present case, service medical records, including the 
veteran's service separation examination, are negative for 
history, complaints, or abnormal findings indicative of the 
presence of carcinoma.  In point of fact, the earliest 
clinical indication of the presence of adenocarcinoma is 
revealed by VA records of hospitalization dated in 
November 2000, more than 30 years following the veteran's 
discharge from service, at which time the veteran presented 
with what was eventually determined to be papillary 
adenocarcinoma-in-situ of the common bile duct.  
Significantly, at no time has there been any indication, nor 
has any opinion been offered, that the veteran's 
adenocarcinoma is in some way the result of his exposure to 
Agent Orange in the Republic of Vietnam.  Moreover, 
adenocarcinoma is not one of those cancers for which, under 
the applicable laws and regulations, service connection might 
be granted on a presumptive basis.  See 38 C.F.R. § 3.309(e) 
(2003).  Under the circumstances, and in the absence of some 
established nexus between the veteran's adenocarcinoma and 
his period of active military service, service connection for 
that disorder must be denied.


ORDER

Service connection for papillary adenocarcinoma of the common 
bile duct, as well as carcinoma of the stomach, pancreas, 
gallbladder, and duodenum, claimed as the residual of 
exposure to Agent Orange, is denied.  



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



